UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2238



EZENWA ONWUDINJO UGBOR,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-072-083)


Submitted:   May 30, 2007                  Decided:   June 25, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony O. Egbase, ANTHONY EGBASE & ASSOCIATES, Los Angeles,
California, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Eric W.
Marsteller, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ezenwa Onwudinjo Ugbor, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to recalendar immigration

proceedings, which the Board construed as a motion to reopen and

denied for lack of jurisdiction.   We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion for lack of jurisdiction.     See

INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we deny

the petition for review for the reasons stated by the Board.   See

In Re: Ugbor, No. A28-072-083 (B.I.A. Oct. 30, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -